DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s AFCP request filed 2/8/2021 was received.  Although not entered, it has been examined as best as possible in the allotted time under the AFCP.  

Claim Rejections - 35 USC § 112
2.	The proposed language presented on 2/8/2021, while overcoming the prior Office Action rejections under 35 U.S.C. 112, would require at least a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, the proposed amendment is reproduced below with emphasis added:

    PNG
    media_image1.png
    120
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    604
    media_image2.png
    Greyscale


The second portion of the reproduced claim is a negative claim limitation, wherein per In re Langdon, 77 F.2d 920, 22 C.C.P.A., Patents, 1245 and Steven J. Hultquist, “The Introduction of Negative Claim Limitations during Ex Parte Prosecution: 35 U.S.C. 112 and the Issue of Journal of the Patent and Trademark Society, Issue 3, March 1991, pages 218-234 (copy provided) (p. 223-224 excerpt): 

    PNG
    media_image3.png
    151
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    46
    455
    media_image4.png
    Greyscale


The instant limitation of, “…wherein the electrolyte does not include an aprotic solvent other than the carbonate-based solvent, the ester-based solvent, the ether-based solvent, or the combination thereof” falls into the above described scenario of a “seemingly overt attempt to avoid prior art when no patentable reason for exclusion exists.”   Furthermore, the exception associated with the negative limitation is not disclosed in the specification as required by Patent Office Rule 75(d)(1) in which terms and phrases used in the claims must find “clear support or antecedent basis in the description” (see p. 222-223 discussion).  
There is no reasonable basis to conclude that the inventors, at the time of the effective filing date of the invention, envisioned their invention to include the electrolyte now claimed, wherein the language is considered to violate the written description requirement.  MPEP § 2173.05(i) is reproduced below:  
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.

The above limitation is not an exclusion of an alternative element recited in the specification.  
There is thus no basis for the language of, “…wherein the electrolyte does not include an aprotic solvent other than the carbonate-based solvent, the ester-based solvent, the ether-based solvent, or the combination thereof” as presented.  This is not a situation in which a negative limitation is the only way to describe the invention such as when the omission of an element may in fact be the invention (p. 223 discussion and case law cited).  Accordingly, the claims would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

/AMANDA J BARROW/            Primary Examiner, Art Unit 1729